DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/738,513, filed on January 9, 2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antolin (EP 3053778 A1).
With regards to Claim 1, Antolin discloses a light emitting system [Figures 1-8], including:
At least one light pipe (2.3);
At least one light source (2.2), disposed at least partially within an interior of the system [note Figure 1];
At least one mask [e.g., (3.3)]; and
A lens [e.g., Figure 6B: (3.2)] substantially enclosing the interior, the at least one light pipe and the at least one light source [note Figures 1 and 6B], the lens having an inner surface, an outer surface disposed opposite the inner surface and at least one of a continuous transparent or translucent coating on the outer surface [e.g., Figure 6B: (3.1)],
Wherein the at least one light source is configured to emit light based on at least receiving electrical power from an electrical power source [Paragraph 3: i.e., “vehicle”], wherein the at least one light source being arranged adjacent to and directed towards the at least one light pipe [note Figure 1], 
With the at least one light source receiving electrical power from the electrical power source, the at least one of the continuous transparent or translucent coating is at least partially permeable to at least some light which is emitted by the at least one light source and passed through the lens [note Figures 1 and 6B], and 
The mask and the lens form a lens-mask system in which the mask and the lens are permanently fixed together and not interchangeable [note Figure 6B].
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Dependent Claim 2, the Applicant has sufficiently claimed and defined the light emitting system, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding independent Claim 1 and therein to the mask including a resin sheet, a binder layer and an ink layer between the resin sheet and the binder layer, and the mask is injection-molded with a clear resin to form the lens-mask system.
Subsequent Claims 3-4 are allowable due to dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 8,113,695 B2 to Meinke et al. that teaches a light emitting system incorporating a lens with mask feature but lacking the exterior coating on the lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, May 17, 2022

/Jason M Han/Primary Examiner, Art Unit 2875